NORCOTT, J.,
concurring. In accordance with my ongoing position in cases regarding the resolution of issues that implicate the death penalty, but do not result directly in its imposition; see State v. Courchesne, 262 Conn. 537, 583-84, 816 A.2d 562 (2003) (Norcott, J., concurring); I fully concur and join in the analysis of the majority opinion. Indeed, I particularly agree with the majority’s conclusion that “the jury must be instructed that, in arriving at its judgment that the aggravating factors outweigh the mitigating factors by any degree or amount, it must be persuaded that death is *314the appropriate penalty in the case, and that its level of certitude in arriving at that ultimate weighing judgment must be beyond a reasonable doubt.” Thus, although “I [will] continue to dissent from decisions of this corut that ultimately conclude that the death penalty can be administered in accordance with the principles of fundamental fairness set forth in our state’s constitution”; State v. Breton, 264 Conn. 327, 447, 824 A.2d 778 (2003) (Norcott, J., dissenting); until this state joins those jurisdictions that have abolished or imposed moratoria upon the imposition of the death penalty; id., 448-49 (Norcott, J., dissenting); I also support procedural safeguards that reflect the nature of this ultimate penalty, the need for reliability and consistency in its imposition, and the nature of the requisite jury verdict. I agree, therefore, with the majority’s analysis and will address, together with the other justices of this court, “the defendant’s more general challenges to the imposition of the death penalty after the penalty phase hearing, if and when such challenges are brought.” State v. Courchesne, supra, 584 (Norcott, J., concurring).